DAN M. LEE, Presiding Justice,
for the Court:
Randy James Roberts was indicted on April 22,1985, by a Harrison County grand jury for burglary of a dwelling pursuant to Miss.Code Ann. § 97-17-19 (1972). He was convicted after a jury trial and sentenced as an habitual criminal to a term of ten (10) years without benefit of parole. Mr. Roberts appeals his conviction and sentence to this Court.
Under the authority of Morea v. State, 329 So.2d 527 (Miss.1976), this Court holds that the assignments of error are without merit and that the appeal raises no issue requiring discussion. Hill v. State, 505 So.2d 281 (Miss.1987); Holliday v. State, 504 So.2d 725 (Miss.1987); Rodriquez v. State, 498 So.2d 1230 (Miss.1986); Landingham v. State, 498 So.2d 382 (Miss.1986); Ragland v. State, 498 So.2d 373 (Miss. 1986); Brewer v. State, 497 So.2d 821 (Miss.1986); Hawkins v. State, 488 So.2d 800 (Miss.1986); Burkett v. State, 484 So. 2d 1046 (Miss.1986); Smith v. State, 484 So.2d 364 (Miss.1986).
The conviction and sentence are affirmed.
AFFIRMED.
ROY NOBLE LEE, C.J., HAWKINS, P.J., PRATHER, ROBERTSON, SULLIVAN, ANDERSON, GRIFFIN and ZUCCARO, JJ., concur.